Citation Nr: 0941401	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-36 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ankle 
degenerative joint disease (DJD) 

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps (USMC) from November 1987 to December 1994 and 
in the Army National Guard (ARNG) from June 1997 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the 
appellant's claim of entitlement to service connection for 
left ankle DJD and denied entitlement to service connection 
for a digestive disorder, to include as due to an undiagnosed 
illness.  The appellant filed a notice of disagreement with 
these denials later in March 2004 and subsequently perfected 
his appeal in October 2004.  Jurisdiction of the appellant's 
claims was subsequently transferred to the No. Little Rock, 
Arkansas, RO.

In January 2006, the appellant presented sworn testimony 
during a personal hearing in Little Rock, Arkansas, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the appellant's 
claims file.

In April 2006, the Board reopened and remanded the 
appellant's claim of entitlement to service connection for 
left ankle DJD and denied his claim of entitlement to service 
connection for a digestive disorder, to include as due to an 
undiagnosed illness.  The appellant subsequently submitted a 
notice of appeal to the United States Court of Appeals for 
Veterans Claims (Court), indicating his disagreement with the 
denial of his claim for a digestive disorder.  The Court 
issued a September 2007 Order, in part, vacating the April 
2006 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand.  


FINDINGS OF FACT

1.  The appellant had service in the Southwest Asia Theater 
of Operations from December 1990 to July 1991.

2.  The preponderance of the evidence is against a finding 
that left ankle DJD is the result of a disease or injury in 
service.

3.  The preponderance of the evidence supports a finding that 
the appellant's diagnosed IBS is the result of medically 
unexplained chronic multisymptom illness due to his time in 
Southwest Asia.


CONCLUSIONS OF LAW

1.  Left ankle DJD was not incurred in or aggravated by 
active military service and may not be presumed to be.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307. 
3.309 (2009).

2.  IBS was incurred in active military service in Southwest 
Asia.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim of entitlement to 
service connection for left ankle DJD decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to and following the 
initial adjudication of the appellant's left ankle claim, 
letters dated in September 2003, May 2006 and July 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The notice letters dated in May 2006 and 
July 2008 also informed the appellant of how VA determines 
the appropriate disability rating or effective date to be 
assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While the latter notice letter was sent after the initial 
adjudication of the claim, no prejudice has been alleged, and 
none is apparent from the record; and the claims have been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the appellant participated in a VA 
examination in August 2008 and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a 
thorough examination of the appellant, and an opinion that 
was supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.  Accordingly, the 
Board will proceed to a decision on the claim.

As to the claim of entitlement to service connection for IBS, 
to include as due to undiagnosed illness, that claim has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on that claim is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

A.  Left Ankle DJD

The appellant contends that he currently suffers from left 
ankle DJD due to an injury sustained in service.  
Specifically, the appellant claims that he sprained his left 
ankle while in service and continues to suffer left ankle 
pain due to this injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In August 2003, the appellant was treated by his private 
physician, who diagnosed him with left ankle osteoarthritis 
and left ankle synovitis.  See private treatment record; 
J.G.S., M.D.; August 27, 2003.  In August 2008, the appellant 
was again diagnosed with DJD of the left ankle.  See VA 
Joints Examination Report; August 8, 2008.  Accordingly, the 
appellant has satisfied element (1), current disability, 
under Hickson.  See Hickson, supra.

Review of the appellant's service treatment records indicates 
that upon entry into the USMC, the appellant's lower 
extremities were normal.  See Standard Forms (SF) 88 & 93; 
Enlistment Examination Reports; December 5, 1986.  In 
February 1990, the appellant was seen with complaints of left 
ankle pain.  The appellant stated he twisted his left ankle 
while performing physical training.  He was diagnosed with 
left ankle sprain.  See Service Treatment Record; February 
26, 1990.  In August 1991, the appellant participated in 
Transfer Examinations, which noted his lower extremities were 
normal.  The appellant himself indicated that he was in 
excellent health and specifically denied having any swollen 
or painful joints, joint deformity, foot trouble or lameness.  
See SF 88 & 93; Transfer Examination Reports; August 22, 
1991.  On his January 1993 Commissioning application, the 
appellant's lower extremities were considered normal and the 
appellant reported that while he felt fine, he experienced 
swollen or painful joints.  He denied any joint deformity, 
lameness or foot trouble.  See SFs 88 & 93; Commissioning 
Application Examination Reports; January 7, 1993.  Upon 
separation from the USMC, the appellant's lower extremities 
were considered normal and the appellant specifically denied 
having swollen or painful joints, joint deformity, foot 
trouble and lameness.  See SFs 88 & 93; Separation 
Examination Reports; August 17, 1994.  

On a May 1997 medical prescreening form for the ARNG, the 
appellant denied experiencing any painful or "trick" joints 
or loss of movement of any joint.  He indicated he had no 
impaired use of the legs or feet and had no difficulty 
standing for a long time.  See ARNG Medical Prescreening 
Form; May 19, 1997.  During his ARNG enlistment examinations, 
the examiner noted the appellant's lower extremities were 
normal.  The appellant complained of painful joints and 
arthritis, rheumatism or bursitis.  He denied having any 
joint deformity, foot trouble or lameness.  The examiner 
noted the appellant had sprained his ankle while in the USMC.  
See SFs 88 & 93; ARNG Enlistment Examination Reports; May 22, 
1997.  In February 1998, the appellant complained of left 
ankle clicking.  See DA Form 7349-R; February 8, 1998.  In 
May 1998, the appellant participated in a Commissioning 
Physical.  The examiner indicated that the appellant's lower 
extremities were normal, though the appellant complained of 
painful joints in the mornings that resolved quickly.  The 
appellant denied experiencing any joint deformity, foot 
trouble or lameness.  See SFs 88 & 93; Commissioning 
Examination Reports; May 17, 1998.  Accordingly, the Board 
finds that the appellant has satisfied element (2) of 
Hickson, in-service disease or injury.  See Hickson, supra.

With respect to the one year presumptive period found in 38 
C.F.R. § 3.309(a) (2009) (during which a disability 
manifested to a compensable degree may be presumed to be 
related to service), the evidence of record does not include 
a diagnosis of arthritis during the one year presumptive 
period after service.  In that regard, the appellant himself 
does not contend that he sought treatment for this condition 
during this time.

With regard to crucial element (3) of Hickson, medical nexus, 
the appellant has not submitted any medical evidence in 
support of his claim.  The appellant has submitted private 
medical records in support of his claim from A.P.C.C. (in 
April 2001) and from J.G.S., M.D. (August 2003 through 
February 2005).  None of the submitted medical records 
provide a medical nexus in support of the appellant's claim.  

Additionally, the appellant has submitted several articles 
regarding ankle injuries.  These articles are not probative 
evidence as they do not specifically relate to the 
appellant's particular case and in particular do not contain 
any analysis regarding the appellant's ankle sprain in 
service and the possible relationship to his current 
condition.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) (2009) [competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses].  However, the Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown; 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The only evidence in support of the appellant's claim 
consists of his lay statements alleging that his left ankle 
DJD is related to his ankle sprain in service.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his left ankle pain.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

With respect to the appellant's contentions that he has been 
experiencing left ankle pain since service, the Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the 
appellant's lay statements in the present case are outweighed 
by the negative service, post-service treatment records 
(indicating left ankle DJD that began many years after 
service), and the negative VA medical opinions cited below.  

The appellant was afforded a VA joints examination in August 
2008.  At that time, x-ray evidence confirmed that he 
suffered from left ankle DJD.  Magnetic Resonance Imaging 
(MRI) results in 2004 revealed a contusion from prior ankle 
sprains.  Ligaments were of normal appearance, which the VA 
examiner opined, was evidence against any severe chronic left 
ankle condition from a remote strain.  Further, the VA 
examiner stated that the left ankle DJD was likely the result 
of aging and occupational stress over the years.  The medical 
evidence suggested that the left ankle strain in the past was 
an isolated event that resolved itself and was confirmed by 
follow-up evaluations.  The MRI was also evidence against any 
type of soft-tissue ligamentous chronic condition.  
Accordingly, the Board finds that the appellant has failed to 
establish a positive medical nexus in support of his claim.


Although the appellant has established that he currently 
suffers from left ankle DJD, the evidence of record does not 
support a finding that this condition is the result of his 
time in service.  The appellant's claim fails on element (3) 
of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  

B.  Irritable Bowel Syndrome

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 3.317 (a)(1) 
(2009); see also 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board also notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes were effective on 
March 1, 2002.

With respect to the appellant's claim for service connection 
for IBS, it is clear that the appellant's numerous 
gastrointestinal (GI) symptoms with abdominal pain and 
cramping have been demonstrated to be chronic, continuing, 
and representative of significant disability.  The record 
further indicates that the appellant's GI symptoms have most 
recently been diagnosed as IBS, without conclusive 
pathophysiology or etiology.  See private treatment record, 
November 28, 2005.

Accordingly, the Board finds that the evidence therefore 
supports the grant of service connection for IBS as a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms.  See 38 C.F.R. § 
3.317(a)(2)(i)(B) (2009).


ORDER

Entitlement to service connection for DJD of the left ankle 
is denied.

Entitlement to service connection for IBS, to include as due 
to an undiagnosed illness, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


